Citation Nr: 1338605	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-50 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for diffuse epidural fibrosis, L4-5, as a result of laminectomy, with recurrence, re-herniation, or persistent L4-5 disc right posterolaterally, and degenerative findings at L4-5 and L5-S1, currently evaluated as 40 percent disabling (for brevity, this claim is referred to as "an increased rating for a back disability").  


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Decision Review Officer (DRO) hearing in March 2010.  

In his December 2009 substantive appeal, the Veteran requested a Board hearing, which was scheduled in April 2012.  However, in a statement dated later that same month, he cancelled his hearing request.  

This claim was remanded in July 2012, January 2013, and June 2013; as explained further below, there has been substantial compliance with the Board's prior remands.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected back disability has been manifest by forward flexion less than 30 degrees; there is no showing of any ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5235-43 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In a July 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  

Here, relevant service treatment, VA and other medical records have been associated with the claims file.  Fee-basis consultation records have been associated with the file as requested in the last remand.  Social Security Administration (SSA) records are in the file (see Volume 2).  
The Veteran was afforded several VA examinations.  At the October 2007 VA examination (which took place a few months before his claim was filed in February 2008), he was uncooperative.  He stated that he was in pain but when an MRI was recommended, he refused it and left.  He failed to report to the August 2008 VA examination, but later explained that he did not receive notice.  It was rescheduled and he appeared at the November 2009 and April 2010 VA examinations; the Board finds these examinations to be fully adequate and the Veteran has not stated otherwise.  

The file shows the Veteran reported to other VA examinations in July 2012 and told the examiner that he was now rated at 100 percent and did not wish to continue with the appeal.  He asked the doctor to "send it back" to the AMC; the examiner complied and no examination took place.  The AMC sent a follow up letter asking the Veteran to confirm that he wanted to withdraw his appeal; there was no response.  

The Board finds that the statement to the examiner does not constitute a properly withdrawn appeal under 38 C.F.R. § 20.204 (2013).  As there is no signed statement from the Veteran withdrawing the claims, the Board will consider the increased rating claim.  Given the Veteran's failure to cooperate in July 2012, the Board did not request an updated VA examination in the June 2013 remand.  

The Board finds there has been substantial compliance with the June 2013 remand, which requested VA fee-basis consultation records now in the file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Here, the transcript of the March 2010 DRO hearing shows that the Veteran provided information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim.  The Veteran was represented by an attorney at that hearing.  He has not raised complaints regarding the conduct of the hearing.  For these reasons, the Board finds the duties to notify and to assist have been met.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs).  38 C.F.R. § 4.27 (2013).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2013).  Also, the entire rating period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Board has considered whether the Veteran is entitled to staged ratings.  Hart, 21 Vet. App. 505.  However, as will be discussed, no staged ratings are warranted by the evidence in the file.  

By way of background, in July 2005, the RO granted service connection for the Veteran's back disability at 40 percent from September 1998 (to include a period of a 100 percent convalescent rating from March 8, 2001, to July 1, 2001) under the assigned DC 5242.  At that time, the RO also granted a separate compensable evaluation for right lower extremity sensory loss under DC 8520 and assigned a 10 percent rating from September 2001.  

In February 2008, the Veteran filed a claim for an increased rating for his back disability, asserting that his pain management records would show treatment.  Many of his statements dated in 2008 show complaints of pain; in October he stated that his pain management records showed that he was being given a narcotic pain reliever and he asserted he could not perform normal tasks without risking injury to himself or others.  

In September 2009, the Veteran's wife wrote that the Veteran had back pain and had to use a motorized cart while shopping.  He also had spasms or cramps in the right leg.  

At the March 2010 DRO hearing, the Veteran explained that he usually received a nerve block about every three months.  (Transcript, p 5.)  He would get flare ups, but as long as he went to the pain clinic they were well controlled with trigger point injections.  Id.  He used a cane the past couple of years.  (Transcript, p 7.)  He could walk with his cane on grass twenty to thirty minutes but at the store had to use "a buggy."  Id.  He claimed to have fallen several times.  (Transcript, p 8.)  He did not remember a range of motion test at the last examination but the DRO reminded him it was of record.  (Transcript, p 9.)  He felt his range of motion had worsened.  (Transcript, p 10.)  He complained of problems bending over and pain or numbness in his leg.  Id.  He was going to a fee-basis pain management clinic.  (Transcript, pp 11-12.)  He claimed the doctor refused to examine him because the range of motion was so limited.  (Transcript, p 12.)  He went to the pain clinic regularly for his back symptoms.  (Transcript, pp 21-22.)  

When deciding claims for increased disability ratings, the Board must particularly consider the credibility of a claimant's statements reporting symptoms.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (noting that the Board's failure to discuss a veteran's report of symptoms combined with a failure to address her credibility rendered its statement of reasons or bases inadequate).  

The Board finds that the Veteran is competent to report pain and any other spine symptoms.  See 38 C.F.R. § 3.159(a)(2).  Likewise, his wife is competent to state her observations as to his symptoms and its impact on daily life.  However, there is some suggestion that his symptoms have been exaggerated; see, for example the September 2007 pain management record described in further detail below.  Also, the July 2010 VA psychiatric examination noted that during manic episodes the Veteran was able to take off driving for hours at a time, and that he had built a workshop.  The Veteran's statements are assigned slightly less weight due to such inconsistencies.  His wife's comments are consistent with the rest of the evidence of record; they are assigned some weight to the extent they show the Veteran's daily impairment.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013).  

The General Rating Formula for Diseases and Injuries of the Spine for DCs 5235-5243 provides for the rating of disabilities of the spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 
Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent).  38 C.F.R. § 4.71a (2013).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, Note (2).  

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2013).  Note (1) of 38 C.F.R. § 4.71a, DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Board finds that at no point has the Veteran been diagnosed with IVDS or been prescribed bed rest by a physician during the rating period on appeal for a period of time that would warrant an increased rating; that is incapacitating episodes having a total duration of at least six weeks during the past twelve months such as to warrant a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243.  As a result, the disability should be rated under the General Formula.  Id.  

Degenerative arthritis of the spine (DC 5242) is rated under DC 5003, which addresses degenerative arthritis generally; the Veteran is currently rated under this code.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2013).  Note 1 of DC 5003 states that the degenerative arthritis ratings will not be combined with ratings based on limitation of motion.  

Here, the Veteran is already receiving a 40 percent rating under DC 5242 for his service-connected back disability; a separate evaluation for arthritis is not warranted.  Consequently, he is rated under the General Formula.  

Based on all available evidence for the applicable period, the Board does not find that an increased rating is warranted.  As will be discussed below, at no point does the evidence show ankylosis.  Only subjective and inconsistent reports of radiating pain for the lower left extremity have been found.  The Veteran is already receiving a separate evaluation for the right lower extremity.  Thus, the rating assignment currently in effect appropriately reflects the Veteran's disability picture throughout the rating period on appeal.  

At the August 2007 VA examination, the Veteran refused to have his spine evaluated.  The following month, he was seen for pain management.  He complained of low back pain that increased on use, along with pain to the great toe.  He described problems with emptying his bowel or bladder and leg cramps.  He was unable to tolerate many medications, he had quit physical therapy due to pain and had gone to the emergency room (ER) with pain complaints.   

The Veteran walked and stood unassisted, but his gait was antalgic and he ambulated with a cane.  There was no spasm.  Range of motion was reduced, but he had motion in flexion, extension and rotation.  A full examination was not possible because he "could not tolerate even the slight movement of lower extremities."  It was noted he had "gross and exaggerated pain behavior and symptom magnification."  

In October 2007, as stated, the Veteran was again scheduled for a VA examination.  He was uncooperative, stated he was in pain and refused to do what the examiner asked.  While a MRI was recommended, he refused it and left.  A November 2007 pain management record noted a 2005 MRI noted that the space between L4-5 was collapsed with scar tissue was noted around right segmental nerve.  There was disc space narrowing at L5-S1.  

VA and the fee-basis pain management records from 2008 reflect continued treatment.  A January 2008 VA primary care record showed the Veteran walked using a cane and had continued low back pain.  

In August 2009, Dr. B. evaluated the Veteran and wrote a summary.  He noted that the Veteran had surgical interventions of his back, without improvement.  He was receiving pain management services.  He noted symptoms of decreased range of motion, strength, difficulty walking, difficulty with activities of daily living, fatigue, and insomnia.  He had trouble sitting for a long time and was determined to be unemployable due to his multiple medical disabilities (the Veteran is receiving a total disability rating for individual unemployability (TDIU) since September 2006).  

In August 2009, a VA primary care record showed the Veteran had low back pain, but he stopped going to pain management due to not being able to get prescriptions filled through VA.  He returned to pain management in November, where he received a work up for spinal cord stimulator implant.  He reportedly spent a great deal of time sitting and laying, but occasionally had exacerbations of pain.  (A December 2009 private record showed that he ended up refusing the implant because epidurals and medicine were still working.)  

Also in November 2009, the Veteran received a VA examination; no ankylosis was found.  He noted that his associated right leg numbness started after his 2001 surgery.  He was referred to the pain clinic in November 2007; he had trigger point injections, a nerve block, a Fentanyl patch and chronic pain medication.  His response to treatment was fair and there were no side effects to treatment.  

On examination, he denied bowel and bladder symptoms.  He did have erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls and unsteadiness.  Such symptoms were related to his disability.  He had fatigue, decreased motion, stiffness, weakness, and pain.  The pain was low back pain brought on by standing and walking.  It was moderate, constant, and occurred daily.  Intermittent shooting pain radiated to the thighs.  He had moderate flare ups alleviated by rest.  It was estimated he had a 50 percent additional limitation of motion or other impairment due to pain.  He did not have spasms or incapacitating episodes, but had one cane and could only walk a few yards.  

Physical examination revealed normal head position, but there was a right pelvic tilt with an antalgic gait.  The only abnormal spine curve was scoliosis.  Objective thoracic spine abnormalities included spasms, guarding pain with motion, tenderness and weakness.  A motor examination was normal except for hip extension.  He had no atrophy.  There was slight sensory abnormality for the right foot and lateral part of right leg.  (Range of motion after repetition is in parentheses.)  

Forward flexion
0-70(60) Degrees
Extension
0-10(5) Degrees
Right lateral flexion
0-15(15) Degrees
Left lateral flexion
0-20(20) Degrees
Right lateral rotation
0-30(30) Degrees
Left lateral rotation
0-30(30) Degrees

There was objective evidence of pain on active range of motion and following repetitive motion.  

Imaging studies showed focal degenerative and hypertrophic changes with no acute bony abnormality, degenerative disc disease at L4-S1, and mild narrowing of the right L4-5 neural foramen.  Right lower extremity radiculopathy was noted.  The effect on daily activities was generally mild to moderate.  
A follow up December 2009 VA electrodiagnostic study showed L4-5 radiculopathies on the right lower extremity only consistent with history provided.  The left lower extremity was unremarkable.  

Pain management records from 2010 show that the Veteran continued to receive injections to relieve pain for his spine.  In April, he complained of numbness in the mid back, on the left side and with his bilateral legs.  

Also in April 2010, the Veteran was afforded another VA examination.  Again, he did not complain of bowel or bladder involvement.  A separate neurologic examination was also performed.  This time, falls and unsteadiness were denied.  He denied flare ups, fatigue, stiffness, weakness or incapacitating episodes.  He did have decreased motion and pain.  He used a cane, a brace and a crutch.  He was limited in walking to 200 yards.  Muscle, motor and sensory examinations were largely the same as the last examination.  Range of motion was as follows: 

Forward flexion
0-35 Degrees
Extension
0-10 Degrees
Right lateral flexion
0-18 Degrees
Left lateral flexion
0-18 Degrees
Right lateral rotation
0-15 Degrees
Left lateral rotation
0-15 Degrees

Repetitive motion was unable to be tested due to sighing, moaning, and groaning.  X-rays showed no significant changes from the last VA examination.  Effects on chores, shopping, exercise, sports, traveling and recreation were severe; other effects were mild or nonexistent.  

Pain management records from 2011 to 2012 showed mostly right leg pain/radiculopathy and periods of pain exacerbation (see, for example, March, August, and September 2011 records).  

Given the evidence detailed above, the Board finds the range of motion findings of record fail to meet the criteria for the next-higher 50 percent evaluation under the General Rating Formula; the evidence fails to establish any findings of ankylosis, which are necessary for an increased rating.  38 C.F.R. § 4.71a, DC 5242.  Further, while in a September 2007 pain management record the Veteran complained of problems with emptying his bowel or bladder, he denied such problems at the November 2009 and April 2010 VA examinations.  Moreover, for the period surrounding the September 2007 treatment, there is no objective evidence of any specific voiding problems such as to enable a separate rating on this basis.  For example, there is no evidence to show use of absorbent pads, or of lack of sphincter control.  

The Board must also consider the neurologic manifestations of the low back disability.  It is noted that a 20 percent evaluation is in effect for sensory loss in the right lower extremity associated with the service-connected low back disability.

Under 38 C.F.R. § 4.124a, which addresses diseases of the peripheral nerves, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  DC 8520, pertains to the paralysis of the sciatic nerve.  An evaluation of 10 percent is assigned for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular dystrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  

In this case, the objective neurologic findings shown for the right lower extremity fail to rise to the level of moderately severe incomplete paralysis such as to warrant a rating in excess of the 20 percent currently assigned.  Indeed, upon VA examination in November 2009, motor examination was normal except for hip extension and sensory abnormality was described as "slight."  In April 2010, all muscle strength findings were 4/5 or higher.  Additionally, reflexes were never worse than 1+ at that examination.  While there was decreased sensation distally in the right lower extremity, this is already contemplated by the 20 percent evaluation already in effect.  Therefore, a higher evaluation is not warranted.

Regarding a separate rating for radiculopathy or nerve involvement for the left lower extremity, the Board finds there is a lack of objective findings and inconsistent complaints for such an award.  The December 2009 VA electrodiagnostic study was unremarkable for the left lower extremity; as noted the Veteran is a conflicting source of information.  His wife did not mention nerve involvement in her statement.  As a result, a separate rating for wholly sensory involvement of the left lower extremity under 38 C.F.R. § 4.124a, DC 8520, is not warranted.  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2013).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Here, the Board also finds that the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology; his complaints of back symptoms and related are already included in the currently assigned rating.  The Veteran is already separately rated for psychiatric manifestations and gastroesophageal reflux disease that were determined to be associated with this disability in the past (See June 2013 rating decision code sheet).  The assigned schedular evaluation is adequate.  Thun, 22 Vet. App. at 115.  Because the symptoms from the resulting disability are contemplated by the schedular criteria, there is no need for extraschedular consideration in this case.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that an increased rating claim encompasses a claim for a total disability rating based on TDIU, where raised by the record.  As mentioned, the Veteran is already in receipt of a TDIU for the entire period on appeal (see December 2009 Board decision).  

The benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

An increased rating for a back disability, currently evaluated as 40 percent disabling, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


